UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   02/20/2020

CHRIS CUFFARO,

                                                Plaintiff,             19-CV-7265 (GBD) (KHP)

                             -against-                                          ORDER

FASHIONISTO LLC,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         This case has been referred to me for general pretrial and to decide dispositive motions

requiring a report and recommendation. (Doc. No. 12.) By April 1, 2020, Plaintiff is directed to

serve and file an inquest memorandum, accompanied by supporting affidavits and exhibits

setting forth proof of damages, including the costs of this action, Plaintiff’s reasonable

attorneys’ fees, and proposed findings of fact and conclusions of law. All proposed findings of

fact must be supported by admissible evidence introduced through affidavit (including evidence

that the photograph at issue was copyrighted by submission of the copyright registration). All

proposed findings of law must be supported by reference to applicable law. Claims for actual or

statutory damages must be specified and supported with admissible evidence (such as an

affidavit from the Plaintiff photographer attaching the copyright registration for the photo in

question, evidence of any licenses for use of the photograph granted and the price for same,

evidence of any sale of the photograph and the price for same). Claims for attorneys’ fees and

costs must be supported by detailed attorney time records and evidence of costs (such as

receipts or evidence of paid invoices) introduced through an attorney declaration.
       By no later than February 21, 2020, Plaintiff shall serve a copy of its Motion for Default

Judgment and all supporting papers, along with a copy of this Order, via a method intended to

ensure delivery to Defendant (including service at Defendant’s principal place of business).

Plaintiff shall file an affidavit of service of the Default Motion and this Order with the Court.

Plaintiff shall serve a copy of all papers filed in connection with the damages inquest (as

described in the first paragraph of this Order) on Defendant by April 1, 2020. Plaintiff shall file

an affidavit of service of its damages inquest with the Court.

       Defendant shall have until April 22, 2020 to object or otherwise respond to Plaintiff’s

Motion for a Default Judgment and application for damages. Defendant must file any objections

or response with the Court and serve the response and/or objections on Plaintiff’s counsel.

A hearing will take place on April 27, 2020 at 2:00 p.m. in Courtroom 17-D, United States

Courthouse, 500 Pearl Street, New York, New York. Counsel for the parties shall be prepared to

answer questions and provide testimony, as appropriate, on the damages application.

               SO ORDERED.

DATED:         New York, New York
               February 20, 2020
                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                  2
